Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Corbett on 8/10/21.

Claims 1, 5, 8, 11, 12, and 15 in the application have been amended as follows: 


1. 	A centralizer apparatus for deployment in a subterranean wellbore, comprising:
	a tubular adapted to be deployed in the subterranean wellbore such that a long axis of the tubular is parallel to a portion of the wellbore; and
	a stack of fin modules stacked along 
		a hub having an opening adapted to fit around the outer surface of the tubular, the hub including a stop structure configured to restrict the rotation of adjacent ones of the fin modules in the stack of fin module, and
		one or more fin blades projecting from an outer surface of the hub, wherein:

			rotating the tubular in the other rotational 

5. 	The apparatus of claim 1, wherein:
	a central portion of the stack of fin modules, wherein each one or more of the fin blades have a 
	end portions of the stack of fin modules each of the fin blades have different lengths such that a distance from the center of the hub to an outer edge of the fin blade progressively increases in a range from about 40 to 90 percent of the radius of the wellbore from the outermost fin module of the end portions of stack toward the central portion of the stack.

8. 	The apparatus of claim 1, wherein an end region of each of the fin blades farthest away from the hub is isosceles trapezium shaped with a convex curved end located farthest away from the hub, wherein a central plane of the isosceles trapezium shaped end is 

11. 	The apparatus of claim 1, wherein an end region of each of the fin blades farthest away from the hub is disc-shaped, wherein a central plane of the disc-shaped end is 

12. 	The apparatus of claim 1, wherein a stem region of each of the fin blades projecting from the hub has a 

15. 	A method of deploying a centralizer apparatus in a subterranean wellbore, comprising:
   providing the centralizer apparatus, including: 
	stacking fin modules along a tubular such that a stack of the fin modules are stacked along 
		a hub having an opening adapted to fit around the outer surface of the tubular, the hub including a stop structure configured to restrict rotation of adjacent ones of the fin modules in the stack of the fin modules, and
		one or more fin blades projecting from an outer surface of the hub, wherein:
			 rotating the tubular in one rotational direction aligns the fin modules into a screw-shaped state such that the one or more fin blades of adjacently stacked fin modules are progressively offset in a rotational direction perpendicular to the long axis of the tubular, and
			rotating the tubular in the other rotational 
    	deploying the centralizer apparatus into the wellbore such that a long axis of the tubular is parallel to a portion wellbore.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of critical limitation as instantly claimed. More specifically, the closest prior art fails to teach a centralizing apparatus comprising fin modules stacked along a tubular, a hub from which one or more fin blades project fit around the tubular, and wherein rotating one direction or another produces specific arrangements of the fin modules. 	For example: 	Jewett et al. (US 2015/0027684) teaches a centralizing apparatus comprising fin modules along a tubular and a hub from which one or more fin blades project fit around the tubular. However, he fails to teach wherein rotating one direction or another produces specific arrangements of the fin modules, as instantly claimed. 	Gao et al. (US 2017/0204685) teaches a centralizing apparatus comprising fin modules along a tubular and a hub from which one or more fin blades project fit around the tubular. However, he fails to teach wherein rotating one direction or another produces specific arrangements of the fin modules, as instantly claimed. 	Angman (US 2016/0251898) teaches a centralizing apparatus comprising fin modules along a tubular and a hub from which one or more fin blades project fit around the tubular. However, he fails to teach wherein rotating one direction or another produces specific arrangements of the fin modules, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674